Dostbr, O. J.
(dissenting) : I dissent from the judgment and opinion in this case that a mortgagor seeking to redeem, not from the mortgagee but from the purchaser at the mortgagee’s sale, must pay the entire amount of the mortgage debt if any portion of it remains unsatisfied after the sale. I grant that the authorities support the doctrine announced, but they are wrong. They have no reasonable principle upon which to rest. In this case a real-estate mortgage was foreclosed, and a sale of the premises made to satisfy the judgment for the mortgage debt. Now, upon the making and confirmation of this sale (leaving out of view the subsequent orders setting such sale and confirmation aside), the title to the real estate vested in the purchaser subject to the mortgagor’s *726right of redemption, and the title to the residue of the judgment remained in the mortgagee. The fact that the orders of sale and confirmation were set aside so confuses the question discussed that it seems doubtful whether it really exists in the case. However, it is discussed as though it were in the case, and I do likewise.
The mortgagee and purchaser were strangers to each other. There was no privity of interest between them. The mortgagee got the sale money and the purchaser got the land. It was a matter of absolute indifference to the mortgagee whether the mortgagor redeemed the land from the purchaser. His doing so could nowise prejudice the mortgagee; his omission to do so could nowise benefit him. It was equally a matter of indifference to the purchaser whether the mortgagor ever paid the residue of the mortgage debt. His doing so could nowise benefit the purchaser ; his failure to do so could nowise prejudice him. What equity was there, therefore, in the purchaser to demand as a condition to the redemption from him that the debtor pay a debt to a third person in which debt he had absolutely no interest and in the affairs of which person he had absolutely no concern? None. What equity was there in the mortgagee to attach the payment of his debt as a condition to the redemption of a piece of land out of the hands of a third person in which land and in the affairs of which person he had absolutely no concern? None. Equity requires that justice be done only to parties to a litigation and perhaps to those who may have interests in its subject-matter whether made parties or not; but it never requires the performance of an act beneficial only to some disinterested third person as a condition to the relief it affords to the parties before it. As well might *727a court attach to its allowance of a money judgment in favor of John Doe the condition that he first pay a judgment previously recovered against him by Richard Roe, as to attach to the right of redemption from a foreclosure sale at which a third person was purchaser the obligation to pay the deficiency judgment due the creditor. I doubt whether any court ever attempted to give a reason resting in equity for such last-mentioned character of decision.
My associates in their opinion in this case make no attempt to give an equitable reason for their decision, but fall back on the legal fiction which some judge aforetime invented, that the redemption in such cases is from the mortgage and not from the sale. This is a fiction which followed the abandonment of the old-time theory of mortgages. That theory was that the mortgagee was invested with the legal title to the mortgaged premises. Our theory is that a mortgage is merely a security, and vests no estate whatever in the land. Redemption in equity therefore is not from the mortgage, but from the sale made for its satisfaction. By sale and confirmation the title to the land becomes disencumbered of the mortgage lien. To subserve the equity of particular cases; the mortgage may be regarded after sale as merged in the purchaser’s title, either wholly or to the extent of the purchase-money; this, however, not to benefit the mortgagee, but to protect the purchaser through subrogation or the like. Except for such purpose the mortgage becomes wholly extinguished as to the land sold.
The majority of the court in this case have fallen into the error of assimilating a mortgage to an instrument of title; worse even than that, they speak of it as though it were such instrument. The case they *728undertake to make is “given away,” to use the slang phrase, in this quotation from Mr. Justice Smith’s opinion: “Redemption is regarded as a ‘buying back’ by the mortgagor of the legal estate after it has passed to the mortgagee.” The legal estate never did pass to the mortgagee. Repeated decisions of our own court have so declared. My associates have actually returned to the ancient theory of a mortgage which has been repudiated in this state ever since the decision of Clark v. Reyburn, 1 Kan. 281, and which has likewise been repudiated by the courts in nearly every state in the union. At common law a mortgage did convey the legal title to the land. It was a conveyance with a defeasance. Upon condition broken the conveyance became absolute. In such case, however, the mortgagee did not sell. He entered into possession, if he had not already done so, and he was privileged to do so even before condition broken. Before condition broken the mortgagor had at law a right to redeem by paying the mortgage debt; in other words, of “buying back” the title which had passed from him, and at a later time the same right was given him in equity after condition broken. In neither of these cases could he buy back without payment of the mortgage debt, because, as stated, the mortgagee held the legal title, and of necessity the redemption was from the mortgage. It was not from the sale, because there was no sale. The mortgagee being invested with the legal title did not need to sell, at least by judicial decree. Hence there was no purchaser from whom to redeem. The mortgagee took possession and held it until the rents and profits and such sums as the mortgagor might pay worked a defeasance of the mortgagee’s title and reinvested it in the mortgagor. The theory of redeeming from the mortgage was thus *729in consonance with the actual fact. When the facts no longer exist the theory can of course no longer obtain. The ancient theories concerning mortgages and the equity of redemption therefrom are fully stated in Chick v. Willetts, 2 Kan. 390, 391. What is herein said concerning them is an exact restatement of that case. Instead of abandoning the ancient and disused doctrine, the court has endeavored to perpetuate it in the form of a legal fiction. I dissent from its use in determining the rights of suitors under the radically changed theory of a mortgage as a security instead of an instrument of title.
As to whether the execution of a supersedeas bond is necessary to create a Us pendens, as held by the majority of the court, I have no matured judgment. I have grave doubts as to the correctness of that portion of the decision. As to the incorrectness of the other I have none. It would seem too that a decision upon it was unnecessary. If the execution of a supersedeas bond is necessary to create a Us penclens in such cases as this, no need then to determine the rights in other respects of a redemptioner who fails to give the bond.